Case 2:20-bk-18243-BR   Doc 1 Filed 09/09/20 Entered 09/09/20 18:55:48   Desc
                        Main Document    Page 1 of 14
Case 2:20-bk-18243-BR   Doc 1 Filed 09/09/20 Entered 09/09/20 18:55:48   Desc
                        Main Document    Page 2 of 14
Case 2:20-bk-18243-BR   Doc 1 Filed 09/09/20 Entered 09/09/20 18:55:48   Desc
                        Main Document    Page 3 of 14
Case 2:20-bk-18243-BR   Doc 1 Filed 09/09/20 Entered 09/09/20 18:55:48   Desc
                        Main Document    Page 4 of 14
Case 2:20-bk-18243-BR   Doc 1 Filed 09/09/20 Entered 09/09/20 18:55:48   Desc
                        Main Document    Page 5 of 14
Case 2:20-bk-18243-BR        Doc 1 Filed 09/09/20 Entered 09/09/20 18:55:48                Desc
                             Main Document    Page 6 of 14



                                            Attached 4
                                         Chapter 11 Petition
                                         TWNS 2007, Inc.


     List of principal assets, with location different from principal place of business:

     Real Estate owned by TWNS 2007, Inc.
     1. 1602 32nd Street, Los Angeles, CA 90011
     2. 9746 Pricherd Street, Bellflower, CA 90706
     3. 427 / 429 West 49th Street, Los Angeles, CA 90037
Case 2:20-bk-18243-BR   Doc 1 Filed 09/09/20 Entered 09/09/20 18:55:48   Desc
                        Main Document    Page 7 of 14
Case 2:20-bk-18243-BR   Doc 1 Filed 09/09/20 Entered 09/09/20 18:55:48   Desc
                        Main Document    Page 8 of 14
Case 2:20-bk-18243-BR   Doc 1 Filed 09/09/20 Entered 09/09/20 18:55:48   Desc
                        Main Document    Page 9 of 14
Case 2:20-bk-18243-BR   Doc 1 Filed 09/09/20 Entered 09/09/20 18:55:48   Desc
                        Main Document    Page 10 of 14
Case 2:20-bk-18243-BR   Doc 1 Filed 09/09/20 Entered 09/09/20 18:55:48   Desc
                        Main Document    Page 11 of 14
Case 2:20-bk-18243-BR   Doc 1 Filed 09/09/20 Entered 09/09/20 18:55:48   Desc
                        Main Document    Page 12 of 14
Case 2:20-bk-18243-BR   Doc 1 Filed 09/09/20 Entered 09/09/20 18:55:48   Desc
                        Main Document    Page 13 of 14




        TWNS 2007 Inc
        17138 Bellflower Blvd
        Suite 200
        Bellflower, CA 90706


        Tran & Engle Law APC
        333 City Blvd West
        Suite 1721
        Orange, CA 92868


        United States Trustee
        915 Wilshire Blvd
        Suite 1850
        Los Angeles, CA 90017
Case 2:20-bk-18243-BR    Doc 1 Filed 09/09/20 Entered 09/09/20 18:55:48   Desc
                         Main Document    Page 14 of 14




        Fay Servicing LLC
        8001 Woodland Center Blvd
        Suite 150
        Tampa, FL 33614


        Civic Financial Services LLC
        2015 Manhattan Beach Blvd
        Redondo Beach, CA 90278


        Entra Default Services
        1355 Willow Way
        Concord, CA 94520


        Ashwood TD Services LLC
        PO Box 3552
        Paso Robles, CA 93447
